EXHIBIT 10.1

 

LOGO [g229190ex10_1pg001a.jpg]    LOGO [g229190ex10_1pg001b.jpg]

23 August 2011

Robert Stuchbery

President & CEO

Chaucer Holdings plc

Dear Bob:

As we begin our journey together, we want to thank you for the contributions you
have made to Chaucer and acknowledge the critical role you play in driving our
success in the future. In recognition of your importance, and our desire to
retain your services and in consideration of your commitment to continue in the
medium term as CEO of Chaucer Holdings plc, we agree to the following:

 

1. (a) Retention Award. Subject to the terms and conditions set forth below, you
have been granted a £1,400,000 (gross, subject to deduction of taxes and other
statutory deductions) retention award (the “Award”). The Award will be payable
to you by Chaucer in cash, and, provided you remain continuously employed with
The Hanover Insurance Group, Inc. (“THG”) or one of its subsidiaries or
affiliates (including, but not limited to, Chaucer Holdings plc or Chaucer
Syndicates Limited) (THG and its subsidiaries and affiliates hereinafter
referred to as the “Company”) through the specified vesting dates, will vest as
to 50% (£700,000) on 4 July 2013 (the “Two Year Vesting Date”), and as to the
remaining 50% balance (£700,000) on 4 July 2014 (the “Three Year Vesting Date,”
together with the Two-Year Vesting Date, the “Vesting Dates”). Except as
otherwise set forth below in subsection 1(d), amounts payable shall be paid to
you by Chaucer on the first payroll date following the applicable Vesting Date.

The Company may, in its absolute and sole discretion, elect to accelerate either
or both of the Vesting Dates of the Award as it deems appropriate.

(b) Except as expressly set forth in subsection 1(c), if your employment with
the Company terminates for any reason prior to the applicable Vesting Date or,
on that applicable Vesting Date, you are under notice of termination of
employment (whether given by you or the Company), any non-vested portion of the
Award shall be automatically cancelled and forfeited in its entirety and all
liabilities of the Company hereunder shall cease and determine and you shall not
have any claims against the Company in respect of such payments.

(c) Subject to subsection 1(d), if, prior to the applicable Vesting Date, your
employment with the Company is terminated or you are under notice of termination
(other than (i) by reason of the Company terminating your employment on grounds
relating to your gross misconduct or under circumstances whereby, pursuant to
the terms of the service agreement entered into between you and Chaucer Holdings
plc dated 20 January 2010, as amended from time to time (the “Service
Agreement”), you could be summarily dismissed by the Company without notice, or
(ii) by reason of your resignation (save where you terminate your employment in
response to a repudiatory breach of the Service Agreement by the Company)) you
will still be entitled to receive any non-vested portion of the Award.

(d) Any entitlement under subsection 1(c) (except in the event of your death or
in the event that the termination of your employment is a result of a genuine
and material breach by the Company of the terms of the Service Agreement) will
be contingent upon the execution by you of a compromise agreement which complies
with the conditions regulating compromise agreements contained in section 203(3)
of the Employment Rights Act 1996 on terms and conditions which are standard and
customary in agreements of this nature for an employee of your seniority and
satisfactory to the Company (at all times acting reasonably and in good faith in
all respects), which will include, but not be limited to, a general release of
all claims in favour of the Company and its affiliates, post-termination of
employment restrictive covenants (which, for the avoidance of doubt, will be the
same as, or no more onerous in effect than the restrictive covenants set out in
clause 17 of your Service Agreement, except in respect of clause 17.4.1 of the
Service Agreement which it is agreed shall be deleted in its entirety),
confidentiality and non-disparagement provisions, along with other terms and
conditions which are reasonable and satisfactory to the Company (at all times
acting reasonably and in good faith in all respects) and



--------------------------------------------------------------------------------

which are standard and customary in agreements of this nature for an employee of
your seniority. All payments under subsection 1(c) shall be made by Chaucer
within thirty days after the applicable termination date, and where applicable,
execution by you of the compromise agreement required by this subsection 1(d).

 

2. Prorated Annual Bonus Payment. Notwithstanding clauses 5.4 and 14.2 of your
Service Agreement, if, prior to 4 July 2014, your employment with the Company is
terminated (other than (i) by reason of the Company terminating your employment
on grounds relating to your gross misconduct or under circumstances whereby,
pursuant to the terms of the Service Agreement, you could be summarily dismissed
by the Company without notice or (ii) by reason of your resignation (save where
you terminate your employment in response to a repudiatory breach of the Service
Agreement by the Company)), you shall be entitled to a prorated payment of your
non-contractual discretionary bonus award, if any, under the Chaucer Annual
Bonus Scheme (as defined in clause 5.1 of your Service Agreement) and as such
scheme is in effect immediately prior to your termination (the “Prorated AnnuaI
Bonus Payment”). The Prorated Annual Bonus Payment shall equal 50 per cent, of
your target award under such scheme multiplied by a fraction (never to exceed 1)
the numerator of which is your number of days of active employment (i.e. not
suspended in circumstances where it is lawful and reasonable for the Company to
suspend you pursuant to clause 15.3 of your Service Agreement or on garden leave
following the provision of notice of termination by either party or otherwise
under notice of termination) with the Company from the commencement of
applicable performance period until your termination date, and the denominator
of which is the number of days in the performance period.

 

3. Except to the extent set forth in this letter, nothing herein shall alter or
modify the terms of your employment with the Company or entitle you on its
termination to any additional rights against the Company or its affiliates. For
the purposes of calculation and payment of any non-vested portion of the Award
as provided for in this letter, your employment shall be deemed to terminate on
the date on which notice of termination is given under your contract of
employment by either party and not on the date of expiry of the applicable
notice period. This shall not alter or modify any contractual entitlement you
might have to notice of termination or a payment in lieu of notice or to any
contractual benefits you are entitled to receive during any period of notice
according to your Service Agreement.

Chaucer will deduct income tax under PAYE and any National Insurance
contributions (and all and any other deductions required by law) from any
retention award payable to you.

Any retention award payable to you will not be taken into account for the
purpose of calculating pension contributions.

Except as provided for in this letter, all other terms and conditions of the
Service Agreement and duties owed by you will continue in full force and effect.

The letter shall be governed by and interpreted in accordance with the laws of
England. The parties to this letter hereby submit to the jurisdiction of the
courts of England and Wales.

We are excited about the future and look forward to working with you to deliver
success in the coming years.

Sincerely,

 

/s/    Bryan D. Allen     Chaucer Syndicates Limited Senior Vice President and
Chief HR Officer   The Hanover Insurance Group, Inc.     /s/    Robert V.
Deutsch     Robert V. Deutsch Agreed to and acknowledged:     Chairman    
/s/    Robert Stuchbery     Robert Stuchbery    